SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

429
CAF 14-01016
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF JACOB A.T.,
RESPONDENT-APPELLANT.
----------------------------                      MEMORANDUM AND ORDER
YATES COUNTY ATTORNEY,
PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


ARDETH L. HOUDE, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

SCOTT P. FALVEY, COUNTY ATTORNEY, CANANDAIGUA (HAYDEN M. DADD OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Yates County (W.
Patrick Falvey, J.), entered May 12, 2014 in a proceeding pursuant to
Family Court Act article 3. The order, among other things, adjudged
that respondent is a juvenile delinquent and placed him in the custody
of the Yates County Department of Social Services for a period of 12
months.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the disposition and as
modified the order is affirmed without costs and the matter is
remitted to Family Court, Yates County, for further proceedings in
accordance with the same memorandum as in Matter of Jacob A.T.
([appeal No. 1] ___ AD3d ___ [Mar. 27, 2015]).




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court